DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, filed on 07/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.Serial No. 16/720,179

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable Nishino (JP2012195985A) in view of Sato (US20170324246A1), Doran (US2079004A) and Iwashita (US20100117568A1).
Regarding claim 1, Nishino teaches a power calculation apparatus for calculating power consumption of a machine tool driver, the machine tool driver section (Nishino,[Fig.1] the numerical controller 2 calculates the power of the machine tool drive unit 1), comprising:
a converter unit configured to convert alternating-current electric power to direct-current electric power (Nishino, [Fig.1] The three-phase AC power supplied from the factory power supply 100 is converted into converter output power, which is DC power, by the power conversion circuit 111 of the converter unit 110);
a plurality of amplifiers configured to convert the direct-current electric power output from the converter unit to alternating-current electric power (Nishino, [Fig.1] The amplifiers 12-1 to 12 -N of each axis convert the DC power supplied from the converter unit 110 into desired three-phase AC power);
a plurality of motors on respective motor axes, each motor being configured to be driven with the alternating-current electric power output from a corresponding one of the amplifiers (Nishino, [Fig.1] The motors 13-1 to 13-N of each axis are driven by three-phase AC power supplied from the corresponding amplifiers 12-1 to 12-N);
the amplifiers and the motors being disposed for the respective motor axes (Nishino, [Fig.1] The motors 13-1 to 13-N of each axis are driven by three-phase AC power supplied from the corresponding amplifiers 12-1 to 12-N),
power consumption estimation units each configured to estimate power consumption on the corresponding one of the motor axes using parameters concerning the corresponding one of the motors to obtain estimated power for each motor axis (Nishino, [Fig.1] motor output calculation means 310 uses the motor rotation speed for each motor measured by the rotation speed measurement means 200 and the motor current for each motor measured by the motor current measurement means 210, for each motor. Calculate the output. Specifically, as shown in Equation 1 below, the product of the motor rotation speed ωn of the motor n, the motor current Imn of the motor.n , and the motor torque constant T n of the motor n set in advance is the motor output Wmn, Wmn = ωn × (Imn × Tn ). Herein, it can be interpreted that the motor rotation speed, torque and current are the parameters utilized to obtain the estimated power for each motor axis) and 
a power consumption calculation unit configured to distribute the measured power according to a ratio in accordance with the estimated power obtained by estimation by the power consumption estimation units to calculate the power consumption for each motor axis (Nishino, [Fig.1]the shaft power calculation means 370 uses the motor output for each motor output from the motor output calculation means 310 and the distribution axis loss for each axis output from the loss distribution means 360 to generate the shaft power for each axis). 

Nishino discloses, the power calculation apparatus, however Nishino does not teach 
a power measurement unit configured to measure alternating-current electric power input to the converter unit to obtain measured power;
power consumption estimation units respectively corresponding to the motor axes in a one to one correspondence
 Serial No. 16/720,179wherein a number of the power consumption estimation units being equal to a number of the motor axes, and 
each of the power consumption estimation units estimates power consumption based on a rotational speed of a corresponding motor, a torque command value of the corresponding motor, and a predetermined loss factor of the corresponding motor
Sato teaches, the power calculation apparatus comprising: a power measurement unit configured to measure alternating-current electric power input to the converter unit to obtain measured power (Sato, Fig.1 a power monitor 124 that monitors the AC power input into the power converter 122 (AC-DC converter)),
Doran teaches power consumption estimation units respectively corresponding to the motor axes in a one to one correspondence (Doran (5) For each of the motors driving a cutter, or gang of cutters, I provide a wattmeter or ammeter; p for indicating the power input of that motor. para (6) The number of wattmeters or ammeters employed is preferably equal to the number of spindle motors. Fig. 1 shows motors ammeter 19b, 119b and 219b being associated to the motor 8a, 108a and 208a respectively.  Since Doran teaches the number of ammeters is used is equal to the number of motors, Examiner views the respective wattmeters or ammeters as the power consumption estimations units being connected to the respective motor in their respective axes.),
 Serial No. 16/720,179wherein a number of the power consumption estimation units being equal to a number of the motor axes (Doran (5) For each of the motors driving a cutter, or gang of cutters, I provide a wattmeter or ammeter; p for indicating the power input of that motor. para (6) The number of wattmeters or ammeters employed is preferably equal to the number of spindle motors. (49), Fig. 1 shows motors ammeter 19b, 119b and 219b being associated to the motor 8a, 108a and 208a respectively. Although, Doran does not specifically call the arrangement of the motors and ammeters in axis or column or rows, comparing the present invention to the prior art Doran, Examiner views the number of ammeters (as power consumption estimation units) are equal to the number columns or rows or axes where the respective motors are located), and 
Iwashita teaches each of the power consumption estimation units estimates power consumption based on a rotational speed of a corresponding motor, a torque command value of the corresponding motor, and a predetermined loss factor of the corresponding motor (Iwashita ,para [0039], Fig. 2, Next, in step S7, using the data obtained in steps S1-S6, a motor output power ΔW at a sampling cycle Δt in which the present calculation flow is executed (hereinafter referred to as a present sampling cycle Δt), is calculated as follows: ΔW= S×Δt×(Iq×Kt’+Id×Iq×Kl). Para [0030], Fig. 2, In steps S1-S5, S is the motor rotational speed, Kt’ is the motor torque constant. Para [0021] The servo control section 12 functions to properly control the amount of rotation (or a position), the speed and/or the torque of the motor 5 as occasion demands, and thus control the operation of the power supply section (or amplifier) 2 so as to obtain appropriate speed and/or torque.
 [0040] The motor output power ΔW is calculated by the motor power-consumption calculation section 16 (FIG. 1), and is treated as a motor power consumption at the present sampling cycle Δt. [0041], Fig. 2, Next, in step S8, a motor power loss P1 at the present sampling cycle Δt is calculated. In this connection, the motor power loss P1 in the motor 5 results depending on the motor winding current (i.e., D-phase current Id and Q-phase current Iq), i.e., P1=motor winding resistance R x (Id2+Iq2). Para [0010] motor winding resistance value is a predetermined value. Para [0046], Fig. 2, step 12, power consumption (Wn) is calculated in the relations to motor 5 where the motor output (ΔW) calculated in step 7 as motor power consumption at the present sampling Δt and motor power loss P1 are added with other variables.  The above calculation in step 12 can be executed by the total power-consumption calculation section 19 (FIG. 1).  
The present invention describes the loss factor of the motor is a specified value stored in a memory which is not shown. The information regarding the loss factor of the motor is not clear to the Examiner; for example: on factors the loss factor depends on, the importance of using the loss factor value in the claimed equation or how the loss factor is derived. From the information provided in the specification Examiner views the loss factor of the motor as any arbitrary value that is being used to calculate the power consumption of by the motor. 
As the motor winding resistance value is one of the factors to motor power loss value, the motor winding resistance is also a predetermined value in the cited reference (Iwashita). Examiner views the motor winding resistance as a predetermined loss factor to the motor. Accordingly, Examiner views the power consumption calculation for a motor in step 12, Fig. 2 of Iwashita depends on the rotational speed of the motor, torque command/demand controlled by the servo controller and a predetermined motor winding resistance value (predetermined the loss factor value) of the motor.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Sato (directed to measuring input power to the converter), Doran (directed to number of motors equal to number of power consumption estimation units) and Iwashita (directed to calculation of power consumption ) into Nishino (directed to calculating the accurate power per axis) to provide better estimation related to power consumption so that power consumption by the machine or motors could be effectively managed by reducing instrument costs and the power consumptions by the equipment like motors, amplifier. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishino (JP2012195985A), Sato (US20170324246A1), Doran (US2079004A) and Iwashita (US20100117568A1) as applied to claim 1 further in view of Verheyen (US20170260028A1).
Regarding claim 1, the combination of  Nishino, Sato, Doran and Iwashita teach The power calculation apparatus according to claim 1, However the combination of  Nishino, Sato, Doran and Iwashita do not explicitly teaches wherein the ratio is calculated by dividing the estimated power for a corresponding motor of the plurality of motors by a total sum of the estimated power for each of the plurality of motor, and the power consumption Pi for axis number i (i is a natural number) is calculated according to the following equation:
                
                    P
                    i
                    =
                    P
                    (
                    
                        
                            Q
                            i
                        
                        
                            Σ
                            Q
                            j
                        
                    
                    )
                
            
where P denotes the power measured by the power measurement unit, Qi denotes the estimated power from an i-th estimation unit and ΣQj denotes the total sum of estimated powers from the power consumption estimation units.
Verheyen teaches wherein the ratio is calculated by dividing the estimated power for a corresponding motor of the plurality of motors by a total sum of the estimated power for each of the plurality of motor, and the power consumption Pi for axis number i (i is a natural number) is calculated according to the following equation:
                
                    P
                    i
                    =
                    P
                    (
                    
                        
                            Q
                            i
                        
                        
                            Σ
                            Q
                            j
                        
                    
                    )
                
            
where P denotes the power measured by the power measurement unit, Qi denotes the estimated power from an i-th estimation unit and ΣQj denotes the total sum of estimated powers from the power consumption estimation units (Para [0066], The rated load (as estimated power ) of each motor drive 40 may be divided by the rated load of the total material handling system 1 (includes one or more motor drives) and multiplied by the measured load (measured power) for the motor drive 40 to determine the portion (as power consumption Pi for axis i) of the total rated load for the material handling system 1 that is measured by each motor drive 40).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Verheyen (directed to power calculation for each motor) into the combination of Nishino, Sato, Doran and Iwashita (directed to distribute the measured power) to determine the power consumption by each motor drive (as each axis) as explained by Verheyen.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts of record, alone or in combination, do not fairly teach or suggest the power consumption estimation units acquires parameters concerning the respective motor from the corresponding one of the amplifiers, and an i-th power consumption estimation unit obtains the estimated power for the axis number "i" according to the following equation (1): equation Qi = Ti(2πNi/60)Ƞi .... (1)
where Ni denotes a number of revolutions of an i-th motor, which is detected by an i-th detector, Ti denotes a torque of the i-th motor, which is a command value obtained by an i-th amplifier and Ƞi is a loss factor of the i-th motor including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863